DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 3/22/2021. Claims 1, 2, 4-11, 13-21 are currently pending and have been examined. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see remarks, filed 2/25/2021, with respect to the rejection(s) of claim(s) (see previous office action) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. The Examiner notes, the further search resulting in additional cited references are cited on PTO-892 and are deemed not to sufficiently cover the applicant’s amended claim limitations. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the 2/25/2021 has been entered.
Allowable Subject Matter
Claims 1, 2, 4-11, 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Ross et al. (Ross, US 2010/0262621), Song et al. (Song, US 2017/0060855), Gao et al ("Learning Semantic Representations for the Phrase Translation Model," 2013), Donabedian et al (U.S. PG Publication: 2013/0124186), Lee et al. (Lee, US 2018/0046618), Tu et al. (Tu, US 2020/0081982), Zeng et al. (Zeng, US 2017/0060854), Mohamed et al. (Mohamed, US 10,417,350), Buhrmann et al. (Buhrmann, US 2016/0232160) and Kopru et al. (Kopru, US 2107/0177712). 
Ross teaches language translation including generating translation candidates from source languages and a plurality of feature vectors input into a neural network, semantic/cosine similarity determination and optimum translation selection.

Buhrmann teaches determining relatedness between natural language sources, using cosine similarity. 
Song teaches a generation of candidate translations and determining degrees of semantic similarity therein.
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A computing system comprising: 
a storage configured to store a data file; and 
a processor configured to identify a source word from the data file,
determine a plurality of translation candidates for the source word which translate the source word from a source language into a different language,
generate a plurality of vectors for the plurality of translation candidates, respectively, each vector comprising a combination of values including a value for the source word, a value for context associated with the source word, a value for a different respective translation candidate from among the plurality of translation candidates, and a cosine similarity between the source word and the different respective translation candidate,
input the plurality of vectors into a neural network which determines for the plurality of translation candidates based on the plurality of input vectors a relevancy of each respective translation candidate to the source word,
remove less relevant translation candidates from the plurality of translation candidates based on the determined relevancy of each respective translation candidate, and
choose a target translation candidate that has a greatest cosine similarity from among remaining translation candidates which have not been removed,
wherein the processor is further configured to output the translated target translation candidate for display via a display device.”
Independent claims 11 and 20 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2, 4-10, 13-19 and 21 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
6/16/2021